Citation Nr: 9931299	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  97-06 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, including posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for a left knee 
disability, currently rated as 20 percent disabling. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran had active service from February 1970 to February 
1972.  

This matter arises from a January 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York that denied a claim for service connection 
for PTSD and granted a claim for service connection for a 
left knee condition (S/P Left Knee Sprain), and assigned a 10 
percent evaluation.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution.  

In February 1998, the RO increased the evaluation of the 
veteran's left knee disability to 20 percent, assigning 10 
percent for limitation of motion and 10 percent for 
instability.  The February 1998 RO rating decision also 
construed the veteran's claim for service connection for PTSD 
to include any psychiatric condition.  


FINDINGS OF FACT

1.  VA medical personnel have diagnosed the veteran to have 
PTSD, as a result of service experiences the veteran has 
described.  

2.  The left knee disability is manifested by functional loss 
equivalent to limitation of flexion to 45 degrees and by 
slight lateral instability.

3.  Functional loss equivalent to limitation of flexion to 30 
degrees or equivalent to moderate impairment of the knee is 
not shown.


CONCLUSIONS OF LAW

1.  The veteran has submitted a well-grounded claim for 
service connection for a psychiatric disorder, including 
PTSD.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for an evaluation greater than 20 percent 
for left knee disability are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71, 
Plate II, 4.71a, Diagnostic Codes 5257, 5260 (1999); VA OGC 
Prec. Op. 23-27 (July 1, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The threshold question to be addressed in a claim is whether 
it is well-grounded.  38 U.S.C.A. § 5107 (West 1991); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).  If it is not, the claim 
must fail and there is no further duty to assist in its 
development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 
Vet.App. 78 (1990). Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 
2348 (1998), Morton v. West, 12 Vet.App. 477, 480 (1999).  

In order for a claim for PTSD to be well grounded, the 
veteran must submit medical evidence of a current disability, 
lay evidence (presumed to be credible at this stage of the 
claim) of an in-service stressor, and medical evidence of a 
nexus between service and the current PTSD disability.  Cohen 
v. Brown, 10 Vet.App. 128 (1997), 

In this case, VA medical personnel have diagnosed the veteran 
to have PTSD, as a result of experiences the veteran 
described as taking place in service.  These experiences have 
included witnessing a rape and murder, witnessing a suicide, 
and observing body parts among equipment being shipped back 
from Vietnam by fellow Marines. 

Since there is medical evidence of the claimed disability, 
evidence of an in-service stressor or stressors (i.e., the 
veteran's accounts, which are presumed credible at this 
stage), and medical evidence of a nexus between the veteran's 
service and PTSD, he has submitted a well-grounded claim of 
service connection for PTSD.


II.  Increased Rating

Initially, the Board notes that the veteran's claim for a 
higher initial rating for the left knee is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The 
Board also finds that all relevant evidence for equitable 
disposition of the claim has been obtained to the extent 
possible.

A.  Factual Background

The veteran suffered a left knee injury playing basketball 
during active service.  Initially, a medial meniscus tear 
with mild medial collateral sprain was suspected, and 
corrective surgery was recommended.  After physical therapy, 
however, surgery was no longer indicated.  The veteran was 
returned to full duty.  A January 1972 X-ray showed a small 
loose body at the post-lateral left knee.  A February 1972 
separation examination report indicates that there was no 
knee abnormality at that time.  

A September 1996 VA joints examination report notes that the 
veteran had not sought medical attention for the knee since 
active service.  During the examination, the veteran reported 
a history of occasional left knee pain and swelling for which 
he took Tylenol.  The examiner noted that the veteran 
ambulated without a cane or other assistance.  He could not 
heel-toe walk secondary to back pain.  Crepitus with knee 
motion was noted bilaterally, left greater than right.  There 
was also left knee tenderness at the joint line but no edema 
or instability.  Flexion to 105 degrees and extension to 
minus 5 degrees was demonstrated in each knee.  The diagnosis 
was old left knee sprain.  X-rays showed a normal left knee.  

As noted in the Introduction, in January 1997, the RO 
established service connection for a left knee condition and 
assigned a 10 percent rating under Diagnostic Code 5257.

At a hearing before an RO hearing officer in December 1997, 
the veteran testified that the doctors at Charleston Naval 
Hospital told him that he could have an early discharge from 
the Marine Corps.  He testified that he did not receive a 
separation physical examination; he was simply discharged a 
day or two later.  At the hearing, the veteran's 
representative requested reexamination of the veteran's left 
knee.  

In January 1998, the veteran underwent a VA joints 
examination.  During the examination, the veteran reported 
that he could walk two blocks without assistance before 
feeling knee pain.  The examiner noted that the veteran's 
medical records were not available but did note the history 
of knee sprain in the 1970's, the veteran's complaint of knee 
pain and swelling, the use of Tylenol, and the past use of a 
cane and Ace bandage.  The examiner also noted complaint of 
occasional left knee instability. Flexion of the left knee 
was from zero to 120 degrees with pain at 110 degrees.  
Flexion on the right was from zero to 140 degrees.  The left 
leg muscles were weakened and there was marked tenderness to 
palpation at the left knee, medially.  The veteran ambulated 
slowly without assistance.  He was able to rise on the heels 
and toes.  Bilateral crepitus and mild left knee anterior 
instability were found.  X-rays were within normal limits.  
The diagnoses were status post left knee sprain with moderate 
functional impairment secondary to pain and mild medial 
instability.

In a January 1998 RO action, a 10 percent rating was assigned 
under Diagnostic Code 5010 for left knee sprain based on 
limitation of motion, and an additional 10 percent rating was 
assigned under Diagnostic Code 5257 for left knee 
instability.




B.  Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1998).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations and 
the Board must consider all regulations that could reasonably 
apply.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589, 592-594 (1995). 

In DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court) held that, in evaluating a 
service-connected disability, the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court held that the examiner 
should be asked to determine whether the joint exhibited 
weakened movement, excess fatigability or incoordination; if 
feasible, these determinations were to be expressed in terms 
of additional range of motion lost due to any weakened 
movement, excess fatigability, or incoordination.  See also 
38 C.F.R. § 4.59 (1999). 

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
rating.  A 20 percent evaluation requires moderate 
impairment.  A 30 percent evaluation requires severe 
impairment.  See 38 C.F.R. §§ 4.71, Plate II, 4.71a, 
Diagnostic Code 5257 (1999).

Limitation of flexion at the knee (normal being to 
approximately 140 degrees) will be rated as follows: Flexion 
limited to 15 degrees is 30 percent.  Flexion limited to 
30 degrees is 20 percent.  Flexion limited to 45 degrees is 
10 percent.  Flexion greater than 45 degrees is not 
compensable.  See 38 C.F.R. §§ 4.71 Plate II, 4.71a, 
Diagnostic Code 5260 (1999).  

The Board notes that the RO's February 1998 assignment of 
separate evaluations for distinct disabilities of the left 
knee is consistent with VA OGC Prec. Op. 23-27 (July 1, 1997) 
(permitting separate evaluations for knee instability and 
limitation of motion due to arthritis), as well as the 
decision of the Court in Esteban v. Brown, 6 Vet. App. 259, 
261 (1994) (permitting separate evaluations for separate 
problems arising from the same injury if they do not 
constitute the same disability or same manifestation under 38 
C.F.R. § 4.14).

The recent VA examination report indicates that left knee 
flexion is limited to 120 degrees, but is painful beyond 110 
degrees.  There was no limitation of extension.  This range 
of motion is far greater than the limitation of flexion to 45 
degrees contemplated for a 10 percent rating under Diagnostic 
Code 5260.  Nevertheless, in Johnson v. Brown, 10 Vet. 
App. 80, 85 (1997), the Court held that the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 require consideration of 
functional impairment due to pain.  In view of the veteran's 
complaints of pain, swelling, and tenderness of the joint, 
the RO apparently assigned a compensable rating under this 
Diagnostic Code.  Since, however, the evidence does not show 
that the veteran's knee flexion is limited even to 60 degrees 
or less, a rating in excess of 10 percent is not warranted 
for limitation of motion.   

In considering the criteria under Diagnostic Code 5257, the 
Board notes that there is evidence of crepitus and what was 
characterized as mild lateral left knee instability.  
Nevertheless, there was no indication in the record that the 
veteran was considered to have moderate or severe 
instability.  Indeed, knee X-rays were interpreted as 
revealing findings that were within normal limits.  
Accordingly, the Board finds that the criteria for an 
increased 20 percent rating, as contemplated under Diagnostic 
Code 5257, are not met. 

Overall, the Board finds that the evidence does not support a 
schedular evaluation of more than the currently assigned 
20 percent, for the left knee disability.  Hence, the claim 
for a higher rating for the left knee must be denied.  

In considering other potentially available diagnostic codes, 
the medical evidence does not show ankylosis, dislocated 
cartilage or effusion.  Therefore, evaluation under other 
diagnostic codes is not indicated.

Further, the service-connected left knee disability does not 
reflect so exceptional or so unusual a disability picture as 
to warrant the assignment of a higher evaluation on an extra-
schedular basis.  The disability has not been shown to cause 
frequent periods of hospitalization or to otherwise render 
impractical the application of the regular schedular 
standards.  The Board specifically refers to the veteran's 
testimony that he is disabled from working primarily due to 
his back, not his knee.  In the absence of evidence of such 
factors as those noted above, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

To the extent that the veteran's claim for service connection 
for a psychiatric disorder, including PTSD is well grounded, 
thereby giving rise to a duty to assist in its development, 
the appeal is granted.


The claim for an increased rating for a left knee disability 
is denied.  




REMAND

It has been determined above, that the veteran has presented 
a well-grounded claim of service connection for a psychiatric 
disorder.  With respect to that aspect of this claim that 
concerns PTSD, the United States Court of Appeals for 
Veterans Claims has held that, once a PTSD claim has been 
determined to be well grounded, it does not necessarily mean 
the claim will be granted.  As the Court has emphasized, 

even though . . . the appellant has presented a 
well-grounded claim for service connection for 
PTSD, "eligibility for a PTSD service-connection 
award requires" more; specifically, "(1) [a] 
current, clear medical diagnosis of PTSD . . . ; 
(2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor."

Gaines v. West, 11 Vet.App. 353, 357 (1998), citing Cohen, 
supra, and Suozzi v. Brown, 10 Vet.App. 307 (1997) (emphasis 
in original).

Furthermore, if the claimant did not engage in combat with 
the enemy, or the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen, supra; Moreau v. Brown, 9 Vet.App. 389 
(1996); Dizoglio v. Brown, 9 Vet.App. 163 (1996); West v. 
Brown, 7 Vet.App. 70, 76 (1994).  Moreover, service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet.App. 283 (1994).

As set forth above, the veteran has been diagnosed to have 
PTSD, and the records on which this diagnosis is reflected, 
show that it is considered to be due primarily to the 
veteran's service experiences.  It does not appear, however, 
that any attempt to verify the events the veteran described 
was undertaken.  That will have to be accomplished prior to 
the Board entering its decision in the matter.  

In addition to the foregoing, and in particular, with respect 
to any psychiatric impairment the veteran may have other than 
PTSD, the Board  notes that the veteran identified a number 
of locations at which he had received psychiatric treatment.  
This included at a location identified as "Montrose," which 
apparently is a VA facility, as well as an Outreach/Vet 
Center, and the New York VA Medical Center.  It does not 
appear that any attempt was made to associate these records 
with the claims file.  In order to ensure that the Board's 
decision is based on a complete record, an attempt should be 
made to obtain and associate with the file, all of the 
veteran's psychiatric treatment records.  

Under the circumstances described above, the veteran's claim 
for service connection for a psychiatric disability, 
including PTSD, is remanded to the RO for the following 
development:  

1.  The RO should instruct the veteran to identify 
those places at which he has received psychiatric 
treatment since service, and to provide a detailed 
written account (including dates, locations, names 
of other persons involved, etc.) of the events he 
believes precipitated PTSD.  After the veteran 
submits his written statement concerning stressful 
events from service, the RO should forward it 
(along with copies of his service personnel records 
and any other records relevant to the PTSD claim) 
to U.S. Marine Corps Historical Center, ATTN 
Archives Section, Building 58, Washington Navy 
Yard, Washington D.C. 20374-0580, and request that 
they investigate and attempt to verify the alleged 
stressors.  

2.  Next, the RO must make a specific 
determination, based upon the complete record, as 
to whether the veteran was exposed to a stressor or 
stressors in service, and if so, the nature of the 
specific stressor or stressors.  If the RO 
determines that the record establishes the 
existence of a stressor or stressors, the RO must 
specify what stressor or stressors in service it 
has determined are established by the record.  

3.  After obtaining appropriate authorization, the 
RO should also attempt to obtain and associate with 
the claims file, copies of records of the veteran's 
psychiatric treatment from the sources he 
identifies in response to the request made of him 
pursuant to paragraph 1 above.  These should 
particularly include any records from an 
Outreach/Vet Center located at 44th Street in New 
York City, the New York, New York VA Medical 
Center, and the Montrose VA Medical Center.  

4.  Then, the veteran should be afforded a VA 
psychiatric examination.  The purpose of this 
examination will be to determine whether any 
psychiatric impairment is present, and in 
particular, whether the complete record supports a 
clear diagnosis of PTSD.  If the veteran is found 
to have PTSD, the examiner should express an 
opinion for the record as to whether the veteran's 
claimed stressor(s) from his military service are 
etiologically related to any current PTSD.  The 
examining physician should specifically identify 
which stressor(s) are linked to any diagnosed PTSD, 
with reference to the stressor(s) determined by the 
RO to be established by the record.  All tests 
deemed necessary by the examiner must be conducted 
and the clinical findings and reasoning which form 
the basis of the opinions requested should be 
clearly set forth.  In the event the examiner finds 
that the veteran does not have PTSD, he or she 
should reconcile that conclusion with that of other 
physicians who may have differed with it.  The 
claims folder must be made available to the 
examiner prior to the examination in order that he 
or she may review pertinent aspects of the 
veteran's service and medical history.  A notation 
to the effect that this record review took place 
should be included in the examination report.

5.  Following completion of the foregoing, the RO 
should review the claims file and ensure that all 
of the above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, appropriate 
corrective action is to be implemented.

6.  After ensuring that all requested development 
has been completed to the extent possible, the RO 
is to reevaluate the veteran's claim for service 
connection for a psychiatric disorder, including 
PTSD, on the basis of all relevant evidence of 
record, and in light of all applicable statutes, 
regulations, and case law.  If the determination 
remains unfavorable to the veteran, he and his 
representative should then be provided with a 
supplemental statement of the case and afforded the 
appropriate period of time in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action, 
and the appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 







4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MICHAEL E. KILCOYNE	
	Acting Member, Board of Veterans' Appeals





 

